                                          Case 5:17-cv-07076-SVK Document 171 Filed 09/23/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SALINAS VALLEY MEMORIAL                               Case No. 17-cv-07076-SVK
                                         HEALTHCARE SYSTEM,
                                   8
                                                         Plaintiff,                            ORDER TO SHOW CAUSE RE
                                   9                                                           SETTLEMENT
                                                    v.
                                  10                                                           Re: Dkt. No. 170
                                         MONTEREY PENINSULA
                                  11     HORTICULTURE, INC., et al.,
                                  12                     Defendants.
Northern District of California
 United States District Court




                                  13           The Parties report that this case has settled. ECF 170. All previously-scheduled deadlines and

                                  14   appearances are vacated.

                                  15           By October 20, 2020, the parties shall file a stipulation of dismissal. If a dismissal is not filed

                                  16   by the specified date, then the parties shall appear on October 27, 2020 at 1:30 p.m. and show cause,

                                  17   if any, why the case should not be dismissed. Additionally, the parties shall file a statement in

                                  18   response to this Order no later than October 20, 2020, describing with specificity (1) the parties’

                                  19   efforts to finalize settlement within the time provided, and (2) whether additional time is necessary, the

                                  20   reasons therefor, and the minimum amount of time required to finalize the settlement and file the

                                  21   dismissal.

                                  22           If a dismissal is filed as ordered, the Order to Show Cause hearing will be automatically

                                       vacated and the parties need not file a statement in response to this Order.
                                  23

                                  24           SO ORDERED.

                                  25   Dated: September 23, 2020

                                  26

                                  27
                                                                                                        SUSAN VAN KEULEN
                                  28                                                                    United States Magistrate Judge
